Citation Nr: 9922147	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than July 28, 1997, 
for the assignment of a total rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that increased the 
evaluation for PTSD from 50 to 100 percent, effective from 
July 28, 1997.



FINDINGS OF FACT

1.  On May 26, 1994, the veteran submitted a claim for an 
increased evaluation for PTSD.

2.  A November 1994 RO rating decision denied an increased 
evaluation for PTSD; the veteran was notified of the 
determination on November 23, 1994.

3.  In December 1994, the veteran submitted a notice of 
disagreement with the denial of an increased evaluation for 
PTSD and requested a hearing.

4.  The RO sent the veteran and his representative a 
statement of the case in December 1994 on the issue of 
entitlement to an increased evaluation for PTSD.

5.  In 1995, additional evidence was submitted and the 
veteran testified at a personal hearing in March 1995 to the 
effect that he disagreed with the denial of an increased 
evaluation for PTSD.

6.  A hearing officer decision in July 1995 denied an 
increased evaluation for PTSD.


7.  A supplemental statement of the case was sent to the 
veteran and his representative in July 1995 on the issue of 
entitlement to an increased evaluation for PTSD.

8.  A congressional inquiry was received in September 1995 
concerning the veteran's claim for an increased evaluation 
for PTSD.

9.  A VA Form 646 dated in October 1995 was received from the 
representative concerning the veteran's appeal of the denial 
of an increased evaluation for PTSD.

10. Additional evidence was received in December 1995 and a 
March 1996 RO rating decision denied an increased evaluation 
for PTSD.

11. On July 28, 1997, the veteran submitted a claim for an 
increased evaluation for PTSD.

12. In 1997, additional evidence was received, including a 
private medical report of the veteran's psychiatric 
evaluation on June 6, 1995.

13. A February 1998 RO rating decision increased the 
evaluation for PTSD from 50 to 100 percent, effective from 
July 28, 1997.

14. Correspondence was received from the veteran prior to 
November 23, 1995, indicating an intent to appeal the 
November 1994 RO rating decision, denying an increased 
evaluation for PTSD.

15. The veteran's PTSD was totally disabling as of June 6, 
1995; the evidence does not show that the PTSD increased in 
severity prior to this date.




CONCLUSIONS OF LAW

1.  The veteran submitted a timely substantive appeal with 
the November 1994 RO rating decision, denying an increased 
evaluation for PTSD.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).

2.  The criteria for the assignment of a total rating for 
PTSD, effective from the earlier date of June 6, 1995, are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1968 to 
September 1971.

A September 1993 RO rating decision granted service 
connection for PTSD, effective from April 1992.  A 50 percent 
rating was assigned for this disorder.

On May 23, 1994, the veteran submitted a claim for an 
increased rating for PTSD.

In September 1994, various VA medical reports of the 
veteran's treatment for PTSD in 1993 and 1994, and a letter 
from the Office of Personnel Management (OPM) dated in 
September 1994, were received.  The OPM letter notes that the 
veteran's application for disability retirement from 
Government service had been approved.  A VA medical report of 
his psychiatric evaluation in June 1994 shows that he was 
oriented times four.  His speech was relevant.  His affect 
was anxious and his mood was depressed.

A November 1994 RO rating decision denied an increased 
evaluation for PTSD.  The veteran was notified of this 
determination on November 23, 1994, and he submitted a notice 
of disagreement in December 1994 and requested a hearing.  In 
December 1994, the RO sent him and his representative a 
statement of the case with instructions to complete an 
enclosed VA Form 9 in order to complete the appeal.

In 1995, VA medical reports of the veteran's treatment from 
1987 to 1995 were received and the veteran testified at a 
hearing in March 1995.  The medical records show treatment 
for various conditions, including PTSD.  A report of 
treatment in January 1995 shows that he was alert, oriented, 
and cooperative.  He made good eye contact and had normal 
speech.  There were no psychotic symptoms.  His mood was 
euthymic with broad affect.  There were no suicidal or 
homicidal ideations.  The assessment was PTSD.  At the 
hearing, the veteran testified to the effect that he 
disagreed with the evaluation assigned for the PTSD.

In April 1995, the veteran underwent a VA psychiatric 
examination.  He was grossly oriented in all spheres.  His 
mood was markedly depressed with constricted affect.  Memory 
and concentration appeared intact during the interview.  He 
was initially very defensive and verbally aggressive, but 
appeared to modulate this as the interview progressed.  His 
speech was of normal volume, rate, and cadence, and congruent 
to mood.  There were no significant psychotic features.  He 
was not suicidal or homicidal.  Sleep was intermittent and 
appetite was good.  He appeared to be functioning in the 
average range of intelligence.  Insight and judgment were 
deemed to be fair.  He was able to do simple tasks such as 
explaining proverbs, similarities, and opposites.  The Axis I 
diagnosis was PTSD.

A July 1995 RO hearing officer decision denied an increased 
evaluation for PTSD.  The RO sent the veteran and his 
representative a supplemental statement of the case in July 
1995 with instructions to complete an enclosed VA Form 9 in 
order to complete the appeal.

In September 1995, a congressional inquiry was received with 
regard to the veteran's claim for an increased evaluation for 
PTSD.

A VA Form 646 from the representative dated in October 1995 
was received with regard to the veteran's appeal for an 
increased evaluation for PTSD.

A report of telephone contact between a VA representative and 
the veteran in November 1995 notes the veteran's requests to 
obtain VA medical records with regard to his claim for an 
increased evaluation for PTSD.

In December 1995, VA medical reports of the veteran's 
treatment in 1995 were received.  These reports show 
treatment for various conditions, including PTSD.  A report 
of psychiatric evaluation in October 1995 reveals that he was 
alert and oriented.  He was not actively suicidal or 
homicidal.  There were no psychotic symptoms noted.  The 
assessment was PTSD.

A March 1996 RO rating decision denied an increased 
evaluation for PTSD.

On July 28, 1997, the veteran submitted a claim for an 
increased evaluation for PTSD.

In August 1997, various evidence was received, including 
documents from the SSA (Social Security Administration).  
These documents show that the veteran was awarded disability 
benefits from the SSA, effective from September 30, 1994, 
based on various disabilities, including PTSD, major 
depression, paranoid personality disorder, spondylolisthesis 
at L4-L5, chronic lumbar strain, osteoarthritis of the knees, 
mild obstructive lung disease, obesity, and hypertension.  

The SSA documents also consisted of medical records, 
including a private medical report of the veteran's 
psychiatric examination on June 6, 1995.  This report notes 
that the veteran had moderate to severe symptoms of PTSD, 
depression, and a very serious personality disorder.  The 
examiner noted that the veteran made him and his staff 
uncomfortable with his intimidating, threatening manner, made 
worse with the knowledge that he carried a weapon with him.  
The examiner opined that the veteran was totally disabled 
from performing his usual work due to the reported 
impairment, and disabled from other jobs due to a combination 
of the pre-existing personality problem, the depression, and 
PTSD.  The veteran's prognosis for return to work was 
considered poor.  The examiner did not consider the veteran a 
candidate for vocational rehabilitation and saw no hope of 
improvement.

The February 1998 RO rating decision increased the evaluation 
for the PTSD from 50 to 100 percent, relying in good part on 
the private medical report of the veteran's psychiatric 
examination on June 6, 1995.

The veteran testified at a hearing before the undersigned in 
August 1998.  His testimony was to the effect that he had 
personally hand-carried a VA Form 9, appealing the issue of 
entitlement to an increased evaluation for PTSD, to the RO 
around March 1995 and that he did not receive another such 
form with the supplemental statement of the case sent to him 
in July 1995.  He testified to the effect that he had 
submitted a timely appeal to the November 1994 RO rating 
decision, denying an increased evaluation for PTSD, and that 
the total rating currently in effect for his PTSD should have 
been effective from June 1995 when a psychiatric examination 
showed PTSD symptoms that produced total impairment.

A review of the record shows that service connection is 
currently in effect for PTSD, rated 100 percent; a left knee 
disorder, rated 10 percent; a right knee disorder, rated 
10 percent; and left ankle strain, rated 10 percent.

A review of the record shows that a VA Form 9 was not 
received with regard to the November 1994 RO rating decision, 
denying an increased evaluation for PTSD.


B.  Legal Analysis

The veteran's appeal for an effective date earlier than July 
28, 1997, for the assignment of a total rating for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2). 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence indicating an intention to appeal 
an item in the statement of the case will be construed as a 
substantive appeal.  38 C.F.R. § 20.202.  The notice of 
disagreement shall be filed within 1 year from the date of 
mailing of notification of the initial review and 
determination.  The substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the case 
or within the remainder of the 1-year period from the date of 
the notification of the initial review and determination 
being appealed.  38 U.S.C.A. § 7105(b)(1) and (d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998).  If a timely appeal is 
not filed with a determination, it becomes final.  
38 U.S.C.A. § 7105(c).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The rating criteria for the evaluation of mental disorder 
were revised, effective November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent


The veteran's testimony in 1998 to the effect that he hand-
carried a VA Form 9 to the RO around March 1995 is not 
supported by the objective evidence in the claims folder.  
His statements of having submitted this form and of not 
having received a VA Form 9 with the July 1995 supplemental 
statement of the case do not by themselves constitute the 
type of clear evidence needed to rebut the presumption of 
regularity that this form would have been filed in his claims 
folder if received and sent to him in July 1995 as noted in 
correspondence to him.  YT v. Brown, 9 Vet. App. 195, 199 
(1996).

Under the governing law and regulations, set forth above, the 
veteran must perfect an appeal by timely filing a substantive 
appeal within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of notification of the 
initial review and determination (in this case, the RO rating 
decision of November 1994), whichever period ends later.  
Thus, the veteran's period for timely filing his substantive 
appeal with the November 1994 RO rating decision expired on 
November 23, 1995.  The Board finds that various documents in 
the claims folder, such as the transcript of testimony at the 
hearing in March 1995, the congressional inquiry of September 
1995, the VA Form 646 dated in October 1995, and the report 
of telephone contact between the veteran and a VA 
representative can be liberally construed as correspondence 
from the veteran considered as a substantive appeal with the 
November 1994 RO rating decision, denying an increased 
evaluation for the PTSD.  38 C.F.R. § 20.202.

A longitudinal review of all the medical and other evidence 
in the file reveals that the evidence is at least equally 
divided on whether the veteran was totally disabled from PTSD 
as of the date of his psychiatric evaluation on June 6, 1995.  
Applying the benefit of the doubt doctrine, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran was in fact 
totally disabled due to PTSD under the criteria of diagnostic 
code 9411, effective prior to November 7, 1996, on that date 
as the veteran noted in his testimony before the undersigned 
in 1998.  This supports an effective date of June 6, 1995, 
for the total rating for PTSD.  The Board notes that the 
veteran was found entitled to disability benefits by OPM in 
1994, but the evidence does not show that he was totally 
disabled due to PTSD symptoms alone, prior to June 6, 1995.  
The evidence shows that he has various disabilities, 
including non-service-connected disabilities, that produce 
industrial impairment.  Nor does the evidence show symptoms 
of PTSD that produce more than considerable social and 
industrial impairment prior to June 6, 1995.


ORDER

An earlier effective date of June 6, 1995, for the assignment 
of a total rating for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

